DETAILED ACTION
Status of Claims
Applicant has amended claims 1, 2, 11, 16-19.  No claims have been added or canceled.  Claims 3 and 12-14 were canceled prior to previous office action. Thus, claims 1, 2, 4-11 and 15-22 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Response to Arguments
Applicant’s arguments and amendments filed on 07 September 2021 with respect to
objection to claims 1, 11 and 18,
rejections of claims 1, 2, 4-11 under U.S.C. § 112(b),
rejection to claims 1, 2, 4-11 under U.S.C. § 101, 
rejections of claims 1, 2, 4-9, 11, 15, 17-19 and 21 under 35 U.S.C. § 103 as being unpatentable over Gillen (US Pub. No. 2019/0012637 A1) in view of Robyak et al (US Patent No. 10,755,226 B1),
rejections of claims 10 and 16 under 35 U.S.C. § 103 as being unpatentable over Gillen in view of Robyak, in further view of Kim et al (US Pub. No. 2018/0144634 A1), and
rejections of claim 20 under 35 U.S.C. § 103 as being unpatentable over Gillen in view of Robyak, in further view of Wang et al (US Pub. No. 20060250231 A1)
have been fully considered.  Amendments to claims have been entered.
Examiner acknowledges amendments to claims to overcome claim objections and 35 U.S.C. § 112(b) rejections. However, amendments are not totally effective.  
Applicant’s arguments regarding “deploying self-executing code ..” indicating that  the Abstract recites “[s]ystems and methods described herein are directed to using a smart contract” [remarks page 10] are not substantive. The specifics of a smart contract cannot be deciphered by the words in the limitation.  Based on the broadest reasonable interpretation of:
deploying self-executing code to a distributed ledger network, the self-executing code specifying conditions for handling an asset over time and physical location, and an environmental condition for storing the asset;
the limitation merely indicates “storing the asset”. Similarly, “Executing the self-executing code …” or, as amended, “verifying, by the triggered self-executing code” [remarks page 11] merely amounts to “comparing” the temperature of the asset from the time series data with the environmental condition for storing the asset”.”  
Applicant’s arguments regarding “an asset blockchain address, the asset blockchain address is a hashed representation of an address” [remarks page 12] are not persuasive because the phrase is only a description of data which does not further limit the method step “receiving time series data from a client device”.   
 See revised claim objections and § 112(b) rejections below.  
Examiner acknowledges amendments to, and arguments regarding claims to overcome 35 U.S.C. § 101 rejection.  However, arguments are not persuasive.
Applicant argues subject matter eligibility under Step 2A - Prong One of 2019 PEG citing Example 37, claim 2 [remarks pages 13 and 14]. Examiner respectfully disagrees.
Example 37, claim 2 involves organizing icons in a GUI and positioning the icons based on their usage and thus indicates an improvement to GUI technology.  Applicant’s claimed invention only recites the use of blockchains for storing data, comparing data and making determinations based on the comparing.  The claimed invention is not described in enough detail to move beyond a general link of the use of the abstract idea – i.e. executing a contract - to a particular technological environment.
Applicant makes other arguments involving self-executing code [remarks pages 14 and 15].  However, such language is not specific enough to indicate that the invention involves 
Applicant contends that "contract" is not listed anywhere in the claim and is unrelated to the method of claim 1 [remarks page 15].  However, Examiner interprets “determining that the time series data complies with the conditions for handling the asset” is indicative of a contract.
Applicant argues subject matter eligibility under Step 2A - Prong Two of 2019 PEG alleging that the claim “integrates the recited judicial exception into a practical application of the exception" and the claims are "thereby transformed into patent-eligible inventions" [remarks page 15-18].  Examiner respectfully disagrees.
In view of Prong Two of Step 2A– i.e. practical application to a  judicial exception – limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a),
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo,
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b),
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c),
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo
Examiner maintains that the claimed invention does not contain any of these aforementioned limitations.
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f),
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g),
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Examiner maintains that the claimed invention are mere instructions to implement an abstract idea into a blockchain.  
Applicant’s contention that the claims “improve the technology for tracking physical items and distributed ledgers in general at least by ensuring that the temperature of the asset is programmatically checked and maintained as enumerated in the self-executing code and conditions stored with the distributed ledger network” [remarks page 17] is not substantial in that the claims involve receiving, storing and comparing data and making a determination based on the comparing.  Tracking physical assets based on the receiving, storing and comparing data does not make the claims any less abstract.
Applicant argues subject matter eligibility under Step 2B of 2019 PEG alleging that the claims “expressly provide improvements to technology by providing a distinct and unconventional combination of features recited in independent claim 1” [remarks page 18].  Examiner respectfully disagrees.
As with determining a practical application to an abstract idea, types of limitations indicative of an inventive concept (aka “significantly more”) – subject matter eligibility under Step 2B - include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b),
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c),
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological Vanda Memo
Further, limitations also indicative of an inventive concept include:
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).
Examiner maintains that the claimed invention does not contain any of these “types” of aforementioned limitations.
Limitations that are not indicative of an inventive concept include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f),
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g),
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h),
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo.
Examiner maintains that the claimed invention merely appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Rejections have been clarified herein in view of the amended claim language and the January 2019 Patent Subject Matter Eligibility Guidance – 2019 PEG. 
Applicant's arguments filed with respect to claims regarding the 35 U.S.C. § 103 rejections have been fully considered but they are moot in view of new ground(s) of rejection. 
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Claim Objections
Regarding claims 1, 11 and 18, “the compliance” as in “the compliance with the conditions” lacks antecedent basis.  For purposes of examination, the phrase “the compliance with the conditions” will be interpreted as “compliance with the conditions”.  Correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-11 and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 11 and 18, the representative limitation of claim 1:
receiving time series data from a client device, the time series data comprising: …
sending the time series data to a receiving device;
initiating an interactive proving protocol with the client device to authenticate the time series data, the interactive proving protocol comprising:transmitting a question to the client device,in response to the question, receiving a hashed representation of the asset blockchain address from the client device, anddetermining that custody of the asset is with the client device at the physical location and time;
are vague and indefinite in that it is not clear what device is performing these method steps.  It is la not clear how the “receiving device
Regarding claims 1, 11 and 18, the representative limitation of claim 1:
deploying self-executing code to a distributed ledger network, the self-executing code specifying conditions for handling an asset over time and physical location, and an environmental condition for storing the asset;
is vague and indefinite in that it is not clear what the self-executing code performs; “specifying conditions for handling” and “specifying an environmental condition for storing the asset” appear to indicate storing data and not executing a code.  
For purposes of Examination, the “deploying” step will be given limited patentable weight.  Correction is required.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
Claims 2, 4-10, 15-17 and 19-22 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-11 and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 1 is directed to a method, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 2 and 4 -10 are for executing a contract which is a judicial exception of a legal interaction which is a method of organizing human activity.
Claim 1 recites, in part, a method of:
receiving time series data from a client device, the time series data comprising:a temperature of the asset,a timestamp associated with the client device,a physical location of the asset at the capture of the time series data, andan asset blockchain address;
sending the time series data “someplace”;
transmitting a question to the client device,
in response to the question, receiving “data”, and
determining that custody of the asset is with the client device at the physical location and time;
verifying the compliance with the conditions, the verification including “comparing” the temperature of the asset from the time series data with the environmental condition for storing the asset;
determining that the time series data complies with the conditions for handling the asset over time and physical location within a range, the determining including the comparing of the temperature with the environmental condition; and
updating the decentralized ledger with the time series data.
which is a series of steps which describes the judicial exception of the method of organizing human activity.
Limitations such as:
the time series data comprising:a temperature of the asset,a timestamp associated with the client device,the asset,
are merely a description of data and do not impose any meaningful limit on the computer implementation of the abstract idea.
Limitations such as:
the asset blockchain address is a hashed representation of an address in a decentralized ledger that is maintained by the distributed ledger network;
are non-functional descriptive material in that they do not affect the method steps of the claim.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
deploying self-executing code to a distributed ledger network, the self-executing code specifying conditions for handling an asset over time and physical location, and an environmental condition for storing the asset; and
initiating an interactive proving protocol with the client device to authenticate the time series data, the interactive proving protocol;
transmitting and receiving “data” to a receiving device and a client device;
triggering the self-executing code (for comparing data).
This judicial exception is not integrated into a practical application because the self-executing code are generic, non-specific computer programming instructions which apply the exception on the generic computer components. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the ordered combination does not offer substantially more than the sum of the functions of the elements when each is taken alone.  The computer and computer program instructions are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry. The answer is NO. Conclude as being patent ineligible.
Similar reasoning and rationale applies to the non-transitory computer readable medium claim 11 and the system claim 18, also.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Dependent claims 2, 4-10 and 22 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to a judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
 claims 2-6 and 8-10 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the method of organizing human activity in the independent claim.
In claim 7, the feature:
the time series data comprises for each of the plurality of times, sensor data collected from a sensor coupled to the asset;
adds technology to the abstract idea of the independent claim.  However, sensors coupled to an asset are generic technological components, and their use is in its normal, expected, and routine manner.  The components are recited at a high level of generality which do not improve another technology or technical field nor the functioning of the computer itself.
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. (Step 2B) 
Note: The analysis above applies to all statutory categories of invention. As such, the presentment of claims 11 and 15-17 otherwise styled as a non-transitory computer readable medium, and claims 18-21 styled as an apparatus, would be subject to the same analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11, 15, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen (US Pub. No. 20190012637 A1) in view of Robyak et al (US Patent No. 10,755,226 B1), in further view of Gilley et al (US Pub. No. 20170093700 A1).
Regarding claims 1, 11 and 18, Gillen teaches systems and methods for providing verifiable parcel and/or item shipping/visibility information via a distributed ledger (e.g., blockchain) database [0016]. The distributed ledger database system may be a public, consortium, or private database, and may be stored on a plurality of computing nodes to provide backup storage (Applicant’s decentralized ledger) and/or to provide transaction verification mechanisms [Id.]. He teaches:
receiving time series data from a client device, the time series data comprising:a temperature of the asset – [0047], [0049], [0053] and [0056].a timestamp associated with the device – [0018] and [0061],a physical location of the asset at the capture of the time series data, anda blockchain address of the asset, the blockchain address is a hashed representation of an address in a decentralized ledger that is maintained by thedistributed ledger network – [0004]-[0007], [0040], [0055], [0059], [0062] and [0073]
sending the time series data to a receiving device – [0018], [0025], [0053], [0062] and [0081];
triggering the self-executing code – [0020] and [0021];
verifying, by the triggered self-executing code, the compliance with the conditions,the verification including comparing of the temperature of the asset from the time series data with the environmental condition for storing the asset – [0020], [0047], [0049], [0053], [0056], [0093] and [0122];
determining that the time series data complies with the conditions for handling the asset over time and physical location within a range, the determining including the comparing of the temperature with the environmental condition – [0020] “Upon a determination that a particular item's temperature was allowed to exceed a predefined threshold, value may be transferred from the carrier to a consignor.”, and [0128] “the distributed ledger system may monitor the condition of the item during transit (e.g., based on information/data received from the sensors within the parcel), and may automatically determine whether value should be transferred based on the condition of the item. For example, upon determining that the item was exposed to temperatures outside of a prescribed range, the item was dropped, the item was crushed, and/or otherwise damaged, the distributed ledger system may automatically transfer value from the carrier to the consignor and/or consignee”; and
updating the decentralized ledger with the time series data – [0018], [0020], [0049], [0063] and [0121].
Gillen does not explicitly disclose a self-executing code, as such or:
deploying self-executing code to a distributed ledger network, the self-executing code specifying conditions for handling an asset over time and physical location, and an environmental condition for storing the asset.
However, Robyak teaches techniques for managing the tracking and auditing of assets by integrating blockchain functionalities into information management systems [col. 1 lines 25-30.].  He teaches creating distributed, secure, and timestamped blocks of transactions throughout the computer network [col. 3 lines 57-66]. He teaches these blockchain smart contract” as a computer protocol that facilitates, verifies, or enforces the negotiation or performance of a contract [col. 4 lines 20-31]. Smart contracts can store any data required for the execution of the contract. Smart contracts typically also have a user interface and emulate the logic of contractual clauses. Smart contracts are autonomous, fully self-executing and self-enforcing logic modules and/or data structures. Smart contracts are created and maintained for one or more assets being tracked and audited through an information management system configured with blockchain functionalities [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gillen’s disclosure to include timestamped blocks of transactions and self-executing and self-enforcing logic modules and/or data structures as taught by Robyak in order to facilitate, verify or enforce the negotiation or performance of a contract - Robyak [col. 4 lines 20-25].
Neither Gillen nor Robyak explicitly discloses:
initiating an interactive proving protocol with the client device to authenticate the time series data, the interactive proving protocol comprising:transmitting a question to the client device,in response to the question, receiving a hashed representation of the asset blockchain address from the client device, anddetermining that custody of the asset is with the client device at the physical location and time;
However, Gilley teaches a computer-based platform for receiving data from disparate data sources and making the disparate data available for combinations by users into different data products and services, referred to as the data services exchange (DSE) [0022].  Data from disparate data sources are authenticated and provided to a routing program [Id.]. He teaches a multiple protocol-specific URLs [0022]. 
Gilley teaches a smart package being represented as a DSE resource [0073].  The smart packaging manufacturer, or its contracting entity, might initially have sole access to the associated DSE resource. When the lot of packages are transferred to the logistics company, access to the DSE resources would be transferred entirely, with the manufacturer no longer retaining any access. The logistics company delivers the smart packages to, for example, a pizza parlor, and provide the pizza parlor with access to the DSE resource, but does not transfer ownership. When the pizza parlor sells a pizza to a customer and puts the pizza in the package, the pizza parlor can provide the customer with the information, allowing the customer to track the temperature, moisture content, and location of their pizza, and get notifications about the product i.e. pizza [Id].  He teaches a metering and monitoring system which collects and aggregates time series data across the system, and notifies other services of exceptional conditions detected through monitoring [0105].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gillen’s disclosure to include tracking the temperature and location of a package as taught by Gilley in order to ensure deliver of the package to its intended recipient, and maintain quality control of the package - Gilley [0105].
Regarding claim 2, Gillen teaches the time series data as comprising a second hashed representation of the asset blockchain address – see at least [0066], [0067] and [0099].
Regarding claims 4 and 15, Gillen teaches, in response to determining that the time series data complies with the conditions for handling of the asset over time and physical location within the range, issuing an attestation attesting to compliance with handling of the asset – see at least [0053] and [0091]
Regarding claim 5, Gillen teaches the attestation as being digitally signed and distributed on the distributed ledger network – see at least [0053], [0056], [0065] and [0066].
Regarding claim 6, Gillen teaches, transmitting a cryptocurrency to the address in the decentralized ledger address– see at least [0020], [0055], [0061] “digital asset … digital address”, [0075] and [0091], [0092], [0096], [0100] and [0102].
Regarding claim 7, Gillen teaches the time series data as comprising, for each of the plurality of times, sensor data collected from a sensor coupled to the asset – see at least [0047] and [0053].
Regarding claim 8, Gillen teaches the time series data as comprising, for each of the plurality of times, a secured representation of the address in the decentralized ledger – see at least [0017], [0049] and [0061].
Regarding claim 9, Gillen teaches, upon determining that the conditions for handling the asset have not been satisfied, terminating execution of the “self-executing” code – see at least [0093] “the item specific smart contracts may be configured to automatically transfer value (e.g., a digital currency) from the carrier to the consignor upon a determination that the item was not maintained within applicable item conditions (e.g., temperature conditions, drop limitations, and/or the like)”, [0123] and [0124].
Gillen does not explicitly disclose a self-executing code, as such.
However, Robyak teaches this at [col. 4 lines 20-31] as discussed in the rejection of claim 1.  Accordingly, this claim is rejected for the same reasons.
Regarding claim 17, Gillen teaches the hashed representation of the address in the decentralized ledger as a time-based one time advertisement – see at least [0034] “Payments (received or paid) may be in a variety of forms, such as via debit cards, credit cards, direct credits, direct debits, cash, check, money order, Internet banking, e-commerce payment networks/systems (e.g., PayPal.TM., Google Wallet, Amazon Payments), virtual currencies (e.g., Bitcoins), award or reward points, and/or the like”.
Regarding claim 19, Gillen teaches the system further comprises a transmitter, wherein the transmitter is to broadcast the hashed representation of the address - [0027], [0028] and [0032].
Regarding claim 21, Gillen teaches a sensor configured to generate the temperature of the asset sensor - see at least [0020] and [0047].
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen in view of Robyak, in further view of Gilley, in further view of Kim et al (US Pub. No. 2018/0144634 A1).
Regarding claim 10, neither Gillen, Robyak nor Gilley explicitly discloses receiving second time series data, wherein the second time series data is preprocessed prior to being received.
However, Kim teaches a method and an apparatus for providing a traffic safety service configured to monitor transportation infrastructure and a transport in real time through Internet of things (IoT) sensors [0006].  He teaches pre-processing and compressing sensor data when the traffic incident occurrence or incident precursor is not detected, and transmitting the sensor data to the traffic safety service server through the communication unit in the form of a packet [0101].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gillen’s disclosure to include pre-processing and compressing sensor data as taught by Kim 
Regarding claim 16, neither Gillen, Robyak nor Gilley explicitly discloses initiating a pre-processing process of the time series data wherein the pre-processing process reduces a size of the time series data.
However, Kim teaches pre-processing and compressing sensor data in the rejection of claim 10.  Accordingly, this claim is rejected for the same reasons.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gillen in view of Robyak, in further view of Gilley, in further view of Wang et al (US Pub. No. 20060250231 A1).
Regarding claim 20, neither Gillen, Robyak nor Gilley explicitly discloses the apparatus as a one-way communication device.
However, Wang teaches alarm systems which utilize motion sensors as one-way communication devices [0005].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gillen’s disclosure to include one-way communication devices as taught by Wang because the claimed invention merely uses a tool known in the art (a one-way sensor) to accomplish its intended purpose for a smart contract fulfillment scheme. One of ordinary skill in the art would have been motivated to make this combination to ensure sensor function that could carry out the smart contract conditions.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gillen in view of Robyak, in further view of Gilley, in further view of Welborn et al (US Pub. No. 20180341945 A1).
Regarding claim 22, Gillen teaches determining that the time series data comprises a user identified as handling the asset – [0017], [0049] and [0061] “an associated entity identifier corresponding to a particular digital asset”. Neither Gillen, Robyak nor Gilley explicitly discloses determining that the user identified as handling the asset complies with the required user handling the asset in the self-executing code.
 Welborn teaches a system providing multi-level payouts using smart contracts, a distributed ledger, or some combination thereof, where payouts to at least one wallet are conditional on some action related to another wallet [0004] and [0010].  He teaches self-executing smart contracts, wherein the audibility and immutability of the record can be used to demonstrate compliance to regulators or others who may raise questions [0016].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gillen’s disclosure to include self-executing smart contracts to demonstrate compliance to regulators as taught by Welborn because one would have recognized that demonstrating compliance improves the system and makes the system cost effective.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692